DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group III, claims 13 – 20, in the reply filed on 6/22/2022 is acknowledged. Applicant has canceled claims 1 – 12.

Claim Objections
Claims 13 and 19 are objected to because of the following informalities: 
claim 13 recites, “emitting laser beam”; Examiner suggests replacing with “emitting a laser beam” for grammatical correctness’
claim 19 recites, “to be melt;” Examiner suggests replacing with “to melt” or “to be melted” for grammatical correctness.
Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is rejected for the following reason: claim 13 recites, "disposing a composite layer on the surface." Claim 14 recites, "the method of claim 13, further comprising: disposing a second alloy on the surface; and oxidizing at least a portion of the second alloy to form the oxide layer, and the second alloy and the oxide layer constituting the composite layer." Claim 14 requires all limitations of claim 13; therefore, claim 14 requires: "disposing a composite layer," "disposing a second alloy on the surface," and "oxidizing at least a portion of the second alloy to form the oxide layer, and the second alloy and the oxide layer constituting the composite layer." The steps of "disposing a composite layer," "disposing a second alloy on the surface," and "oxidizing at least a portion of the second alloy to form the oxide layer" indicate three separate method steps. However, the inclusion of the limitation "and the second alloy and the oxide layer constituting the composite layer" indicates that the step of "disposing a composite layer" is intended to be limited by "disposing a second alloy on the surface," and "oxidizing at least a portion of the second alloy to form the oxide layer," rather than in addition to these steps. Therefore, it is unclear whether the recitation of “disposing a second alloy on the surface” indicates a step that is in addition to “disposing a composite layer on the surface,” or whether “disposing a second alloy on the surface” is part of the step of “disposing a composite layer on the surface.” Applicant may wish to amend claim 14 to recite, "wherein disposing the composite layer comprises disposing a second alloy on the surface; and oxidizing at least a portion of the second alloy to form an oxide layer, wherein the second alloy and the oxide layer constitute the composite layer," if this is the intended meaning.
Claims 17 and 18 recite, "wherein the first alloy is sphericity or quasi-sphericity." The meaning of this limitation is unclear. Examiner is interpreting this as wherein the first alloy comprises particles that are spherical or quasi-spherical. However, it is also noted that the term “quasi” is a relative term which renders the claim indefinite. The term “quasi-sphericity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would shape read on a shape having “quasi-sphericity.” In other words, it is unclear how far from spherical a shape can deviate and still be considered “quasi-spherical.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyoshi (WO 2016/111291) in view of Dabich (US 2015/0027168) and Li et al. (CN 106517828).
Regarding claim 13, Kazuyoshi discloses a method for manufacturing a connecting article  ([Title], Fig. 1, “bonded structure 100” [Abstract of attached translation]), the connecting article comprising a non-metallic body (Fig. 1, “glass member 1” [Abstract]), the non-metallic body comprising a surface (surface 1a shown in Fig. 1); the method comprising: 
disposing a material on the surface (Fig. 1, “intermediate member 3” [Abstract]) ; 
disposing a first alloy (Fig. 1,” metal member 2” [Abstract]; “Examples of the metal member 2 include iron metal, stainless steel metal, copper metal, aluminum metal, magnesium metal, and alloys thereof” [page 2]) on the material (shown in Fig. 1); and 
emitting laser beam (laser beam L2 [page 3], shown in Fig. 4) toward the first alloy (Fig. 4 shows L2 emitted toward first alloy / metal member 2).

Kazuyoshi discloses wherein the material / intermediate member 3 melts due to emitting the laser beam (“the intermediate member 3 is melted and solidified by being irradiated with the laser L2” [page 3]), but does not expressly disclose causing the first alloy, at least a portion of the material, and at least a portion of the non-metallic body to be melted to form a bonding layer, and the bonding layer and the non-metallic body constituting the connecting article.
Dabich is directed toward a method for manufacturing an article comprising first and second substrates and joining the substrates by laser melting. Dabich discloses “a method of protecting a device is provided comprising forming an inorganic film layer over a first portion surface of a first substrate, arranging a device to be protected between the first substrate and a second substrate wherein the sealing layer is in contact with the second substrate, and locally heating the inorganic film layer and the first and second substrates with laser radiation to melt the sealing layer and the substrates to form a seal between the substrates. The first substrate can be comprised of glass or glass-ceramics, and the second substrate can be comprised of glass, metal, glass-ceramics or ceramic” [0013]. That is, Dabich discloses emitting a laser beam causing a first substrate (which can be glass), an intermediate layer, and a second substrate (which can be metal) to melt to form a seal between these elements.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include causing the first alloy, at least a portion of the material, and at least a portion of the non-metallic body to be melted to form a bonding layer, and the bonding layer and the non-metallic body constituting the connecting article. This is a known technique of joining elements (wherein portions of the elements are melted, as disclosed in Dabich) applied to a known method of joining elements (wherein the elements are bonded together but are not necessarily melted together, as described in Kazuyoshi) to achieve the predictable result of bonding the elements together.

Kazuyoshi does not expressly disclose wherein the material that is disposed on the surface of the non-metallic body is a ‘composite layer.’
Li is directed toward “a laser welding method by adding Mo-Mn-Ni metal middle layer connected with molybdenum-glass/Kovar alloy [which] belongs to the connection technology field of non-metal and metal material” [Abstract]. Li discloses a composite layer (comprising Mo, Mn, Ni, and “SiO2 oxide”) disposed on the surface of a non-metallic body (glass): “The invention develops a new laser connection method of glass and kovar alloy and kovar alloy wire by using the similar heat expansion coefficient of molybdenum group glass, reduces the maximum heat stress after the welding. C element of an intermediate layer is made of Mo element can balance the linear thermal expansion coefficient, reduce the welding stress, adding Ni element can improve the wettability and promote the wetting property of the interface, and adding Mn element to improve joint strength and adding micro and SiO2 oxide can improve the reaction degree of the kovar alloy surface oxide, so as to better promote interfacial bonding, enhancing the shearing strength of the joint” [page 3; see also Li’s claim 1].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the material that is disposed on the surface of the non-metallic body is a ‘composite layer.’ As described above, the use of a composition of the elements listed above results in advantageously “balanc[ing] the linear thermal expansion coefficient, reduc[ing] the welding stress,” “improv[ing] the wettability and promot[ing] the wetting property of the interface,” and “promot[ing] interfacial bonding.”

Regarding claim 19, Kazuyoshi discloses emitting laser beams (see Fig. 4, showing a plurality of laser beams L2) along at least a light emission path in a set of light emission paths (each laser beam L2 can be considered one light emission path) toward the first alloy (Fig. 4 shows the laser beams L2 being emitted toward first alloy / metal member 2, causing the first alloy, at least a portion of the material / composite layer (described in the rejection of claim 13 with reference to Li), and at least a portion of the non-metallic body to form a bonding layer (“the intermediate member 3 is melted and solidified by being irradiated with the laser L2” [page 3] to form “bonded structure 100” [Abstract]).
As described in the rejection of claim 13, Kazuyoshi does not expressly disclose wherein the first alloy, at least a portion of the composite layer, and at least a portion of the non-metallic body melt to form a bonding layer. However, as described in the rejection of claim 13, Dabich discloses emitting a laser beam causing a first substrate (which can be glass), an intermediate layer, and a second substrate (which can be metal) to melt to form a seal between these elements. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first alloy, at least a portion of the composite layer, and at least a portion of the non-metallic body melt to form a bonding layer, as described in the rejection of claim 13. That is, this is a known technique of joining elements (wherein portions of the elements are melted, as disclosed in Dabich) applied to a known method of joining elements (wherein the elements are bonded together but are not necessarily melted together, as described in Kazuyoshi) to achieve the predictable result of bonding the elements together.

Claim 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyoshi / Dabich / Li in view of Dai (US 10,562,815).
Regarding claim 14, Kazuyoshi does not expressly disclose disposing a second alloy on the surface; and oxidizing at least a portion of the second alloy to form the oxide layer, and the second alloy and the oxide layer constituting the composite layer.
Li discloses a composite layer as described in the rejection of claim 13 (comprising Mo, Mn, Ni, and “SiO2 oxide”), which can be considered a ‘second alloy’ disposed on a surface (the glass in Li). However Li does not expressly disclose oxidizing at least a portion of the second alloy to form the oxide layer.
Dai is directed toward manufacturing a connecting article (“Interfacial bonding oxides for glass-ceramic-to-metal seals” [Title]). Dai discloses forming an oxide layer near a metal-glass interface (“FIG. 1 illustrates the concept where a metal oxide layer is formed inside glass near the metal-glass interface. Strong chemical bonding can be achieved between a metal and a glass only if the conditions during bonding are such that the glass at the interface becomes and remains saturated with the appropriate metal oxide” [Col. 13, lines 13-18]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include oxidizing at least a portion of the second alloy to form the oxide layer. This results in a strong bond between a metal and a glass, as recognized by Dai.

Regarding claim 15, Kazuyoshi does not expressly disclose wherein a thickness of the composite layer is 40 µm to 80 µm.
Li discloses wherein a thickness of the composite layer is “80-100 microns” [page 3].
While Li does not expressly disclose wherein a thickness of the composite layer is 40 µm to 80 µm, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a thickness of the composite layer is 40 µm to 80, because the courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP § 2144.05-I.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuyoshi / Dabich / Li / Dai in view of Jiao et al. (CN 105081568).
Regarding claim 16, Kazuyoshi / Dabich / Li / Dai does not expressly disclose wherein a thickness of the oxide layer is 2 µm to 10 µm. Li discloses an oxide (“SiO2 oxide”) as part of the composite layer, as described in the rejection of claim 13, and Dai discloses forming an oxide layer, as described in the rejection of claim 14. However, neither Li nor Dai expressly disclose the thickness of the oxide layer.
Jiao is directed toward a laser welding method. Jiao discloses an oxide layer with a thickness of 10 microns (“the thickness of the oxide layer is 10 microns to 50 microns” [page 2]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a thickness of the oxide layer is 2 µm to 10 µm. Li discloses that including SiO2 oxide “better promote[s] interfacial bonding” [page 3], and Dai discloses that including the oxide layer results in a strong bond [Col. 13, lines 13-18]. Regarding the claimed range of 2 µm to 10 µm, the courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP § 2144.05-I. Furthermore, one of ordinary skill in the art would be able to choose an appropriate thickness of the oxide layer in order to achieve a sufficient bond.

Claims 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyoshi / Dabich / Li in view of Wang (CN 104561995).
Regarding claim 17, Kazuyoshi does not expressly disclose wherein the first alloy is sphericity or quasi-sphericity, and a particle size of the first alloy is 5 µm to 100 µm.
Wang is directed toward a titanium alloy laser strengthening coating [Title]. Wang discloses a “spherical or approximately spherical pure titanium or titanium alloy powder” with “grain size is between 10 to 200 microns” [Abstract].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first alloy is sphericity or quasi-sphericity, and a particle size of the first alloy is 5 µm to 100 µm. Wang states that the coating has “good wear resistance, capable of both hardness and strengthening layer thickness so as to steadily work for a long time” [Abstract]. Additionally, regarding the claimed range of 5 µm to 100 µm, the courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP § 2144.05-I.

Regarding claim 18, Kazuyoshi does not expressly disclose wherein the first alloy is sphericity or quasi-sphericity, and a particle size of the first alloy is 15 µm to 53 µm.
Wang discloses a “spherical or approximately spherical pure titanium or titanium alloy powder” with “grain size is between 10 to 200 microns” [Abstract].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first alloy is sphericity or quasi-sphericity, and a particle size of the first alloy is 15 µm to 53 µm. Wang states that the coating has “good wear resistance, capable of both hardness and strengthening layer thickness so as to steadily work for a long time” [Abstract]. Additionally, regarding the claimed range of 15 µm to 53 µm, the courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP § 2144.05-I.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuyoshi / Dabich / Li in view of Wang et al. (US 2013/0273751), hereinafter Wang ‘751.
Regarding claim 20, Kazuyoshi / Dabich / Li does not expressly disclose wherein the at least one light emission path comprises a first light emission path and a second light emission path, and an angle between the second light emission path and the first light emission path is 40 degrees to 80 degrees.
Wang ‘751 is directed toward methods for processing substrates using laser beams [Abstract], which is in the same field of endeavor as Applicant’s invention. Additionally, Wang ‘751 solves the same problem as the Applicant, which is how to apply laser energy without inducing unacceptable stress in the workpiece (Wang ‘751 at [0002]; Applicant’s specification at [0003], [0053]). Wang ‘751 discloses utilizing a first light emission path (Fig. 9B, “first scan path 160A” [0071]) and a second light emission path (Fig. 9B, “second scan path 160B), and an angle between the second light emission path and the first light emission path is 90 degrees ([0071] describes wherein the substrate is scanned along first scan path 160A, then the substrate is rotated 90 degrees, then the substrate is scanned along second scan path 160B, indicating an angle between the second light emission path and the first light emission path is 90 degrees). Additionally, Wang ‘751 discloses scanning “with different orientation angles to achieve the desired stress distribution” [0085].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one light emission path comprises a first light emission path and a second light emission path, and an angle exists between the second light emission path and the first light emission path. Wang ‘751 states, “[i]t has now been discovered that assymetric [sic] warpage may be reduced by a multiple-step process in which a beam is scanned translationally over the substrate surface along a first path at a first orientation angle followed by translational beam scanning over the substrate surface along a second path at a second orientation angle” [0070].
Wang ‘751 does not expressly disclose wherein an angle between the second light emission path and the first light emission path is 40 degrees to 80 degrees. However, as stated above, Wang ‘751 discloses scanning “with different orientation angles to achieve the desired stress distribution” [0085].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein an angle between the second light emission path and the first light emission path is 40 degrees to 80 degrees. Given the teaching of Wang ‘751, one of ordinary skill in the art would be able to choose an appropriate angle between the second light emission path and the first light emission path “to achieve the desired stress distribution” [0085]. Furthermore, the courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%). MPEP § 2144.05-I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761                                                                                                                                                                                                        /JOEL M ATTEY/Primary Examiner, Art Unit 3763